In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-431 CR

____________________


CARL DOUGLAS CHOPANE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 97115




MEMORANDUM OPINION
 On July 16, 2007, the trial court sentenced Carl Douglas Chopane on a conviction for
possession of a controlled substance.  Chopane filed a notice of appeal on August 16, 2007. 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On September 4, 2007, we notified the parties that we would dismiss the appeal 
unless the trial court filed an amended certification within thirty days of the date of the notice
and made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered October 31, 2007
Do not publish

Before Gaultney, Kreger, and Horton, JJ.